Citation Nr: 0215543	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  94-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right hip stress fracture, currently rated as 
20 percent disabling.


(The issues of entitlement to service connection for 
depression as secondary to service-connected residuals of a 
right hip stress fracture, service connection for bilateral 
knee disorder as secondary to service-connected residuals of 
a right hip stress fracture, and a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from September 1984 to 
November 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1993 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied a compensable 
rating for service-connected residuals of a right hip stress 
fracture.  During the pendency of the appeal, the RO granted 
a 10 percent disability rating and later raised the 
evaluation to 20 percent.

The Board is undertaking additional development on the issues 
of entitlement to service connection for depression as 
secondary to service-connected residuals of a right hip 
stress fracture and service connection for bilateral knee 
disorder as secondary to service-connected residuals of a 
right hip stress fracture, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2001).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2001).  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  As the issue of entitlement to a TDIU is 
inextricably intertwined with the issues of entitlement to 
service connection for depression and a bilateral knee 
disorder as secondary to service-connected residuals of a 
right hip stress fracture, the issue of entitlement to a TDIU 
will be deferred pending development of these secondary 
service connection issues. 



FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the increased 
rating claim addressed in this decision, obtained all 
relevant evidence designated by the veteran, and provided him 
VA medical examinations in order to assist in substantiating 
his claim for VA compensation benefits.

2.  The veteran's service-connected residuals of a right hip 
stress fracture are manifested by limitation of motion to not 
more than 30 degrees of flexion of the right hip, including 
due to painful motion, stiffness, and weakness, and not more 
than moderate limitation of function of the right hip 
analogous to impairment or malunion of the femur. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected residuals of a right hip stress fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.102, 3.321(b), 
4.1-4.14, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5252 
(2001); 66 Fed. Reg. 45,620, 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits.  This includes notice to the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA Secretary, that is necessary to substantiate the claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
also includes in certain cases a medical examination or 
medical opinion where necessary to decide the claim.  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The Board finds that, in this 
appellant's case, on the issue of entitlement to an increased 
rating for service-connected residuals of a right hip stress 
fracture currently before the Board, the requirements of the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
increased disability rating for service-connected residuals 
of a right hip stress fracture.  In a letter dated in July 
2001, the RO advised the veteran of the provisions of the 
Veterans Claims Assistance Act of 2000, requested the veteran 
to identify medical care providers who had treated the 
veteran for his right hip disability, notified him that VA 
would try to help him get any records he identified, and 
notified him that VA would provide a medical examination or 
medical opinion if it was necessary to decide the claim.  VA 
notified the veteran that, if he identified any source of 
evidence pertinent to his claim and submitted a release for 
the records (VA Form 21-4142), VA would help him obtain these 
records by making a direct request for them.  The veteran had 
been previously notified that VA would request any medical 
records he identified.  Thus, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence that might be relevant to the veteran's 
increased rating claim.  VA notified the veteran that it was 
providing VA compensation examinations to assist in his 
increased rating claim.  The veteran was afforded VA 
compensation examinations in February 1999 and August 2001.  
Accordingly, no further notice to the veteran or assistance 
in acquiring additional medical evidence is required by the 
new law or regulations.  



II.  Increased Rating for Residuals of Right Hip Fracture

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Where the particular 
disability for which the veteran is service connected is not 
listed under a specific diagnostic code, it is rated by 
analogy to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  If 
two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

The veteran's service-connected residuals of a right hip 
stress fracture were rated as noncompensably disabling from 
November 1985.  Service medical records reflect  a stress 
fracture on the compression side of the right femoral neck.  
After service in April 1986 the veteran complained of right 
hip pain, and was found to have full flexion of the right hip 
that was decreased by pain.  VA outpatient and private 
treatment records dated beginning in 1991 reflect complaints 
of right hip pain aggravated by movement and complaints of 
decreased strength of the right hip.  The veteran's stress 
fracture was well healed.  

In March 1993, the veteran entered the currently appealed 
claim for increased rating.  A November 1993 VA examination 
report reflects complaints of right hip stiffness and pain, 
with flexion of the right hip from 0 to 95 degrees, with pain 
on motion and tenderness.  In 1994, the veteran was 
restricted from working due to his (non-service-connected) 
knee disorder.  The evidence reflects that in 1995 the 
veteran quit work because he did not have transportation, was 
briefly restricted from working until evaluation of 
complaints of hip and knee pain, and was found in July 1995 
to have full range of motion of the right hip.  A June 1996 
VA examination note reflects the veteran's report of not 
working due to right hip pain and groin pain, and that he had 
125 degrees in flexion of the right hip.  

During the pendency of the appeal, the RO granted a 20 
percent rating for the veteran's service-connected residuals 
of a right hip stress fracture, effective from March 1993, 
the date of claim for increased rating.  The veteran contends 
that his service-connected residuals of a right hip stress 
fracture have increased in severity so as to warrant a rating 
in excess of 20 percent.  He specifically contends that right 
hip pain has increased, that his right hip disability limits 
prolonged walking, and that it is worse with weather changes. 

The veteran has been granted a 20 percent rating under 
Diagnostic Code 5252, which encompasses the limitation of 
function attributable to his service-connected residuals of a 
right hip stress fracture.  Diagnostic Code 5252 provides a 
20 percent rating for limitation of flexion of the thigh 
limited to 30 degrees, and provides a 30 percent rating for 
limitation of flexion limited to 20 degrees.  38 C.F.R. 
§ 4.71a.  The evidence reflects that at the most recent VA 
orthopedic examination in August 2001, according to the 
examiner, the veteran was able to flex the right hip to 30 
degrees, limited by pain.  Even with consideration of factors 
indicated by 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra, 
especially painful motion, the evidence still does not 
demonstrate limitation of flexion to less than 30 degrees to 
warrant a rating in excess of 20 percent under Diagnostic 
Code 5252.  38 C.F.R. § 4.71a.  Painful motion is considered 
limited motion only from the point that pain actually sets in 
or impedes motion, which in this case is indicated by the VA 
examiner to be at 30 degrees in flexion of the right hip.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); 
VAOPGCPREC 9-98.  

The evidence does not demonstrate that the veteran's service-
connected residuals of a right hip stress fracture at any 
time during the claim more nearly approximated the criteria 
for a 30 percent rating under Diagnostic Code 5252 or under 
any other potentially applicable diagnostic code.  The 
evidence of record does not demonstrate limitation of flexion 
of the left hip to less than 30 degrees, or which more nearly 
approximated 20 degrees in flexion, including due to painful 
motion, for any period of time.  With regard to the findings 
prior to August 2001, the August 2001 VA examiner noted that 
the findings of limitation of flexion to 30 degrees due to 
pain represented diminished range of motion of the hip since 
the 1999 VA examination; at the February 1999 VA orthopedic 
examination, the veteran was noted to have only slight 
disability attributable to his service-connected right hip 
disability.  Multiple treatment records reflect the veteran's 
complaints of, and treatment for, right hip pain, tenderness, 
weakness, and stiffness, but do not demonstrate limitation of 
motion or function to warrant a rating in excess of 20 
percent under any applicable rating criteria.  The evidence 
of record demonstrates that prior to 2001 the veteran had 
much better ranges of hip flexion, ranging as high as 100 or 
120 degrees at times, with continuous rather than 
exacerbating complaints of right hip pain.  As recently as 
February 2001, right hip flexion was recorded at 75 degrees.  
The veteran's demonstrated limitation of motion of the right 
hip to 30 degrees warrants not more than a 20 percent rating 
under Diagnostic Code 5252, including with considerations of 
painful motion, tenderness, weakness, and stiffness.  
38 C.F.R. § 4.71a. 

The Board has considered all other potentially applicable 
diagnostic codes, but finds that a higher rating is not 
warranted under any other diagnostic code.  A rating in 
excess of 20 percent under Diagnostic Code 5255 is not 
warranted because the veteran's service-connected residuals 
of a right hip stress fracture do not manifest in nonunion of 
the fracture, a false joint or malunion of the femur.  X-ray 
examinations in March 1993, December 1994, July 1995 and 
November 1999 did not reveal such residuals.  The February 
1999 VA examiner specifically noted that there was no 
evidence of previous injury on inspection of the radiographs, 
no deformity and no arthrosis of the articulation 
demonstrated on any film.  Thus, Diagnostic Code 5255 does 
not directly apply in rating the veteran's service-connected 
disability.  Even if the service-connected disability was 
rated under this Diagnostic Code by analogy, a higher 
evaluation is not warranted, as no more than moderate hip 
disability has been demonstrated for any period of the claim.  
The evidence demonstrates that the veteran's right hip 
disability manifested stiffness, tenderness, pain, and, in 
August 2001, limitation of flexion to 30 degrees due to pain.  
The February 1999 VA compensation examination report reflects 
only "slight" severity of right hip disability.  At that 
time, right hip flexion was possible to 100 degrees.  The 
extreme of range of motion did not produce particular 
discomfort.  The examiner also noted hip functional 
impairment to be minor.  There was felt to be a dichotomy 
between the reported level of symptomatology and the physical 
and radiological findings.  Thus, at no time is the service-
connected right hip disability shown to have resulted in 
marked hip disability.  A rating in excess of 20 percent is 
not provided for impairment of the thigh under Diagnostic 
Code 5253.  Moreover, the February 1999 VA examination 
revealed that the veteran had right hip discomfort beginning 
at the extremes of abduction beyond 15 degrees, which is 
contemplated by even a 10 percent rating under Diagnostic 
Code 5253.  38 C.F.R. § 4.71a.  For these reasons, the Board 
finds that the criteria for a rating in excess of 20 percent 
for service-connected residuals of a right hip stress 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5252 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

The Board notes that the veteran's claim for service 
connection for right hip arthritis was denied by a November 
1996 Board decision.  An appeal of that decision to the Court 
was dismissed.  For this reason, the Board may not consider 
any complaints, findings, or symptomatology of arthritis of 
the right hip in determining the current level of disability 
attributable to the veteran's service-connected residuals of 
a right hip stress fracture.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected rating is to be avoided.  
See 38 C.F.R. § 4.14.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected residuals of a right hip stress fracture 
have independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards for rating residuals of a hip fracture.  While the 
veteran complained that he was unable to work, which he later 
attributed to his service-connected right hip disability, the 
evidence otherwise demonstrates that the restriction from 
working in 1994 was due to his knees, that the veteran quit 
work in January 1995 for reasons unrelated to his service-
connected disability, and that the medical restriction from 
working in 1995 was based on complaints of right hip pain and 
(non-service-connected) groin pain, and was issued only until 
a consultation could be conducted.  When examined, the 
veteran was found in July 1995 to have full range of motion 
of the right hip.  The evidence, which consistently notes 
complaints of right hip pain, also consistently reveals a 
well-healed stress fracture of the right hip.  The evidence 
demonstrates various outpatient treatments of the veteran's 
hip, including injections, which permitted greater ranges of 
motion and lessened symptomatology of pain.  The evidence 
does not demonstrate that the veteran's service-connected 
residuals of a right hip stress fracture necessitated 
frequent periods of hospitalization.  

The regular schedular rating criteria contemplate ratings 
based on limitation of motion of the right hip, including 
limitation based on the veteran's reported symptoms of 
stiffness, weakness, and pain.  The rating criteria also 
contemplate a rating based on disability analogous to 
malunion of the femur (including any loose motion) and 
impairment of the thigh (including limitation of motion due 
to pain, weakness, and stiffness).  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
increased rating issue on appeal; however, as the 
preponderance of the evidence is against the veteran's 
increased rating claim, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); 38 C.F.R. § 3.102. 


ORDER

An appeal for a rating in excess of 20 percent for service-
connected residuals of a right hip stress fracture is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

